DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to applicant’s amendment filed on 05/04/2022.
	Claims 21-40 are pending.	
Response to Arguments
Applicant’s arguments filed on 05/04/2022 have been fully considered and they are persuasive.
Claims 21-40 are allowed.
The discovered prior art do not teach or suggest the limitations of “calculating a test score of the test virtual server based on a first average of received computational performance measurements of the test virtual server and a second average of computational performance measurements of a remainder of the plurality of virtual servers”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Cohen et al. (US PGPUB 2013/0036122) disclose a method for assessing application performance and user satisfaction, by calculating an Operational Index (OPdex). The OPdex may be a number quantifying system performance. The OPdex may be based on one or more measurable metrics having a range of values that may affect user satisfaction or performance of an application. The OPdex may comprise calculating the index based on a soft threshold, a hard threshold, and measurements indicating a perceived application response time. In one embodiment, the OPdex values range on a common scale of 0 to 1 and the combined OPdex is calculated as an average of these OPdex scores. In other embodiments, the combined OPdex score may be calculated in various ways to accommodate any number of sub-OPdex scores, such as a weighted average, a weighted sum, etc., regardless of whether each sub-OPdex score varies on the same range.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG PAN whose telephone number is (571)270-7667. The examiner can normally be reached 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANG PAN/Primary Examiner, Art Unit 2193